ORDER

PER CURIAM.
James R. Bowlin (“Bowlin”) appeals from the judgment entered in favor of Cockriel & Christofferson, LLC (“the Law Firm”) on its breach of contract claim and against Bowlin on all of his counterclaims and third-party claims and awarding to the *400Law Firm $17,206.69 in damages for breach of contract as well as $66,862.16 in-attorneys’ fees, expenses, and costs pursuant to the “prevailing party” provision of the engagement letter. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be ■without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm' the judgment pursuant to Rule 84.16(b).